Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 8, 1993, convicting defendant, upon his guilty plea, of attempted murder in the second degree and sentencing him to a term of 8 Vs to 25 years, unanimously affirmed.
The IAS Court properly denied defendant’s application to withdraw his guilty plea, as it was based on defendant’s conclusory and unsupported claims. Even though the defendant’s mother apparently told defendant that she had not given a statement to the police and would not have testified against her son at trial, the plea does not appear to have been the product of coercion. Indeed, the People’s case included the defendant’s signed confession and his accomplice’s agreement to testify against defendant.
We decline to reduce the negotiated sentence imposed as it was neither unduly harsh nor excessive. Concur—Wallach, J. P., Asch, Nardelli, Tom and Mazzarelli, JJ.